Status of Application
Applicant is advised that the Examiner assigned to this Application has changed. The Examiner currently assigned to this Application is Aradhana Sasan, whose contact information can be found at the end of this action. 
Advisory Action
Applicant's arguments (Pages 7-11, filed 04/05/21) regarding the rejection of claims 2-24 under pre-AIA  35 U.S.C. 103(a) as being obvious over Cormier et al. (hereinafter "Cormier 1", US20020177839) in view of Cormier 2 ("Transdermal delivery of desmopressin using a coated microneedle array patch system", Journal of Controlled Release, July 2004, Vol. 97, pp. 503-511), Kanios et al. (hereinafter "Kanios", US20020168401 ), and Eppstein et al. (hereinafter "Eppstein", US20030225360) have been fully considered but are not persuasive.
Applicant points to the original specification ([0004] and [0009]) and argues that the present invention addresses the issues related to deterioration of the biologically active agent in the presence of water and oxygen. 
This is not persuasive because Kanios also recognizes that the presence of moisture, air and light can adversely affect the stability of some drugs, and discloses that any packaging material used to enclose a transdermal system must provide for the control against such environmental factors ([0011] and [0057]). 
Applicant argues that the presence of a dead volume at least 3 mL in each individually packaged foil chamber (pouch) helps to reduce water content of the coating, resulting in improved stability (instant specification [0090]). In response to the Examiner pointing to Figures 1 and 2 of Kanios as depicting product pouches and packages with dead (unoccupied) volume, Applicant argues that there is no reference at all in the entire specification of Kanios to "dead" or "unoccupied" volume, and the particular paragraph [0060] cited by the Examiner is irrelevant to this issue. Applicant argues that Kanios Figure 1 is simply a cross-sectional illustration of a pouch, and Figure 2 is a cross-sectional view of a product package “comprising transdermal system-containing pouches … and a desiccant.” (Kanios [0027]). 
This is not persuasive because even though Kanios does not explicitly disclose that there is a “dead” or “unoccupied” volume in the pouches and packages, Figure 2 of Kanios clearly depicts pouches and packages with dead (unoccupied) space or volume. 
The limitation of “packaging the device in a foil chamber comprising an oxygen absorber, and/or comprising a desiccant” would have been obvious over the “product package” which is a sealed package that contains a pouch-sealed transdermal system and a desiccant material within the package ([0036] and Fig. 2). Figure 2 of Kanios shows the space between the pouches (9), the desiccant (15), and the base sheet (18). 

    PNG
    media_image1.png
    1009
    1385
    media_image1.png
    Greyscale

Therefore, based on Figure 2 of Kanios one of ordinary skill in the art would have found it obvious to include dead space or dead volume in a pouch or package containing a transdermal system. The recited limitation of a dead volume of at least 3 mL in the foil chamber would have been obvious over the dead space or dead volume disclosed by Kanios. The specific volume of at least 3 mL would have been an obvious variant based on the desired size of the pouch or package considering the size/volume of the transdermal system and the desiccant included in the pouch/package unless there is evidence of criticality or unexpected results. Kanios does not show a pouch or package where the transdermal system and desiccant are flush with the primary layer or base sheet, respectively. Furthermore, one of ordinary skill in the art would have found it obvious to include dead space/dead volume in order to allow the user to remove the enclosed transdermal system with ease as compared to opening a pouch/package with the contents sealed flush against the packaging material. 
Applicant argues that “nowhere does Kanios teach, disclose, or suggest packaging a transdermal drug delivery device in a foil chamber (pouch) comprising an oxygen absorber, and/or comprising a desiccant and purged with dry gas to form an inert atmosphere; wherein the foil chamber contains a dead volume of at least 3 mL, as required by the pending claims. Instead, Kanios merely discloses use of a water vapor permeable pouch and then subsequent absorption of water vapor that leaves the pouch through use of a desiccant material which is present in a larger product package, not the pouches themselves.”
This is not persuasive because the limitation of an oxygen absorber and/or a desiccant would have been obvious over the desiccant taught by Kanios (item 15 in Fig 2, [0027], [0036], [0060]). The limitation of purging with dry gas to form an inert atmosphere would have been obvious over the teaching by Kanios that air can adversely affect the stability of some drugs ([0011]). One of ordinary skill in the art would have found it obvious to ensure that the contents of the pouch do not come in contact with air and form an inert atmosphere by using vacuum packaging, as taught by Kanios ([0012]). The limitation of purging with a gas would have been obvious over the packaging system for the transdermal system which is inert to the drug and other transdermal components, in order to prevent degradation reactions of the drug, as taught by Kanios ([0018]).  
Applicant argues that the presence of the dead volume in the foil chamber acts as a partial sink for the residual water that is present in the solid coating after drying and further reduces the water content of the coating, resulting in improved stability. The cited references do not disclose this claim limitation.
This is not persuasive because Kanios discloses the presence of dead volume in the foil chamber/pouch (Figures 1 and 2). Therefore, the improved stability argued by Applicant would necessarily occur in the pouch taught by Kanios. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615